ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_08_FR.txt. 506

OPINION INDIVIDUELLE DE M. LE JUGE MBAYE

Considérations générales jugées utiles à la compréhension du différend —
Applicabilité de la déclaration Thomson-Marchand — Délimitation{démarca-
tion — Effectivités et titre juridique — But et valeur des traités coloniaux —
Nature des traités de protectorat — Valeur juridique de la déclaration de
Maroua — Jurisprudence de la Cour en matière de délimitation maritime;
application — Réparation jugée suffisante d'un préjudice et dispensant de
rechercher la responsabilité correspondante.

INTRODUCTION

1. Je partage les conclusions auxquelles est arrivée la Cour. Celle-ci a
parfaitement raison:

a) en ce qui concerne la région du lac Tchad, après avoir déterminé le
point d’aboutissement de la frontière lacustre sur «l’embouchure de
VEbedji», d'affirmer que:

— «les localités situées à l’est de la frontière confirmée dans l'échange
de notes Henderson-Fleuriau de 1931 sont demeurées sous sou-
veraineté camerounaise »,

b) et, en ce qui concerne Bakassi, de confirmer «que la souveraineté sur
la presqu'île est camerounaise».

Ce faisant, la Cour fait valoir le droit sur le fait accompli.

2. La procédure est ainsi arrivée à son terme après être passée par de
nombreuses phases qui ont accumulé les pertes de temps mais au moins
ont eu le mérite d’avoir clarifié le problème de fond soumis à la Cour.
Cela a permis à la haute juridiction de régler définitivement et entière-
ment le différend frontalier qui, depuis près de dix-neuf ans, oppose deux
pays africains frères: le Cameroun et le Nigéria. Ce différend, tel qu’il a
été porté devant la Cour, concerne l’ensemble de la frontière tant ter-
restre que maritime séparant les domaines relevant de la juridiction de
chacun des Etats.

3. Tout comme les Parties, la Cour a divisé la frontière en plusieurs
secteurs:

— la région du lac Tchad,

— la frontière terrestre entre le lac Tchad et Bakassi,
— Bakassi,

— la frontiére maritime.

4. Outre exception préliminaire que la Cour avait liée au fond dans sa

207
507 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

décision du 11 juin 1998, trois autres questions s’ajoutaient aux pro-
blèmes liés aux points ci-dessus spécifiés. Ces questions sont relatives à:

— l'intervention de la Guinée équatoriale,
— la responsabilité soulevée par le Cameroun,
— la demande reconventionnelle du Nigéria.

5. Bien qu'ayant voté pour l'adoption de l’ensemble du dispositif de
l'arrêt, il m’est apparu utile de produire une opinion individuelle pour
livrer quelques réflexions mettant l’accent sur certains points que je consi-
dère comme étant d’une importance particulière ou sur des questions à
propos desquelles mes réponses pourraient être quelque peu différentes
de celles données par la Cour. Je me contenterai dans cette opinion de
parler brièvement du secteur du lac Tchad et de Bakassi, après avoir dit
quelques mots du principe de l’intangibilité des frontières coloniales et
avant de mentionner quelques remarques au sujet de la délimitation mari-
time et de la question de la responsabilité.

6. Mais avant tout je crois utile de mentionner un certain nombre de
considérations générales.

SECTION |. CONSIDERATIONS GÉNÉRALES

7. Il s’agit d'observations liées au contexte du différend et qui peuvent
aider à mieux le comprendre.

1. Les Etats en cause

8. Le différend soumis a la Cour a mis en cause en Afrique, au sud du
Sahara, d’un côté, le Cameroun et, de l’autre, le Nigéria considéré sur ce
continent, toutes proportions gardées, comme une grande puissance.
L’agent du Nigéria l’a dit en termes pudiques le 28 février 2002 en
ouvrant le premier tour de plaidoiries de son pays. Il a en effet fait l’énu-
mération impressionnante des rôles considérables qu’a joués et que joue
le Nigéria en Afrique.

Il est de fait que, en Afrique, le Nigéria est perçu comme une puissance
non seulement sur le plan démographique (cent vingt millions d’habi-
tants), mais aussi sur le plan économique, social et militaire. Dans la
sous-région où il est situé, cet Etat inspire à la fois respect et crainte, et
ces sentiments se répandent sur une bonne partie de Afrique de l’Ouest
et de Afrique centrale. Il n’est pas impossible que le Nigéria cherche,
dans une certaine mesure et somme toute fort légitimement, a tirer profit
de cette crainte qu’il inspire. Les circonstances et les péripéties du présent
différend ne sont certainement pas pour démentir une telle observation.

2. Les choix des Parties pour défendre leur cause

9. Chaque Partie au différend a choisi le terrain sur lequel elle a
entendu se placer pour défendre sa cause.

208
508 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

En effet, dans cette affaire, depuis l'introduction de la requête jusqu'à
la fin des plaidoiries orales, on a l’impression qu’il y a une Partie qui
s'accroche au droit de toutes ses forces, et une autre qui invoque plutôt
des faits avec un habillage juridique.

10. D’un côté, il y a le Cameroun qui a saisi l'OUA, puis l'ONU, puis
la Cour, et de l’autre il y a le Nigéria qui a reproché au Cameroun toutes
ces démarches sur un problème qui, selon ses représentants, pouvait trou-
ver une solution dans le dialogue et la négociation.

11. Le Cameroun a évoqué le principe de Puti possidetis juris et d’une
façon générale des titres juridiques fondés essentiellement sur des traités,
des accords, des déclarations, des décisions de la Société des Nations et
de Organisation des Nations Unies.

12. Le Nigéria, quant a lui, a cherché, dans les titres juridiques invo-
qués par le Cameroun, des faiblesses qui ruinent leur validité et a fondé
lessentiel de sa position devant la Cour sur des effectivites.

13. Cette situation n’a pas pu échapper a la Cour et ni les écrits ni les
plaidoiries des conseils des Parties n’ont réussi à effacer [impression
qu'elle produit.

Quand le Cameroun invoquait un titre juridique, le Nigéria parlait
d'histoire, de géographie, d’ethnologie et de la «consolidation historique
du titre». Bien entendu, il ne s’agit pas d’un reproche, mais d’une cons-
tatation. Chaque partie à un procès est libre de choisir le terrain sur
lequel elle souhaite placer le débat judiciaire.

3. La raison d'être du respect des frontières coloniales

14. Beaucoup de pays africains au sud du Sahara et plus particulière-
ment ceux de l’Afrique de l'Ouest et de l’Afrique centrale sont affectés
depuis leur indépendance par une instabilité qui éloigne de la recherche
sérieuse et continue des vraies solutions au sous-développement. Cette
instabilité favorise la misère.

15. Les pères des nations africaines qui voulaient démentir la prévision
selon laquelle l'Afrique était mal partie avaient, comme l’a souligné la
Chambre dans l'affaire du Différend frontalier (Burkina Fasol République
du Mali) et «dès la première conférence au sommet qui suivit la création
de l'Organisation de l’unité africaine», décidé par la résolution AGH/
Res.16 (1) d'adopter le principe de uti possidetis juris (C.LJ. Recueil
1986, p. 565, par. 22). Ils ne voulaient à aucun prix que les frontières lais-
sées par les colonisateurs (seraient-elles absurdes, illogiques ou mal faites,
auraient-elles coupé des ethnies ou des tribus) puissent être remises en
cause. La preuve en est que, lors de la conférence des peuples africains
tenue à Accra en décembre 1958 (donc moins de six ans avant la confé-
rence du Caire), des dirigeants africains ont déclaré dans une résolution
relative aux frontières: «les barrières et frontières artificielles tracées par
les impérialistes pour diviser les peuples africains au détriment des Afri-
cains doivent ... être abolies ou ajustées...» (cité par Zidane Mériboute

209
509 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

dans La codification de la succession d'Etats aux traités — Décolonisa-
tion, sécession, unification, p. 119).

Les Africains avaient donc un choix a faire entre deux voies. IIs
savaient le mal qui pourrait résulter du rejet des frontiéres coloniales en
ce qui concerne la stabilité des nouveaux Etats. Ils ont choisi d’opter
pour leur intangibilité.

16. Voila pourquoi les deux Parties dans la présente affaire ont accordé
à la question du respect des frontières coloniales une attention toute par-
ticulière. C’est là une raison supplémentaire qui me pousse à y revenir.

17. Un conseil du Nigéria a dit à l'audience du 6 mars 2002 que
l'affaire est importante et que la décision de la Cour «sera lourde de
conséquences». I] ne pouvait pas si bien dire.

C’est en effet toute Afrique qui attend l’arrêt de la Cour, dans la
crainte d’une remise en cause du principe de l’intangibilité des frontières
coloniales.

18. C’est aussi pourquoi j'ai regretté que la Cour, tout en ne rejetant
pas le principe (loin s’en faut) et en l’appliquant en fait, n’ait pas cru
devoir aborder sa discussion, se contentant de dire en ce qui concerne
Bakassi notamment qu’elle «n’a pas jugé utile de se prononcer sur les
arguments relatifs à l’uri possidetis».

19. Le respect des frontières coloniales est un principe d’une impor-
tance exceptionnelle en Afrique. Son application stricte conditionne la
paix et la sécurité sur le continent. Le différend qui a opposé le Came-
roun et le Nigéria est un nouveau questionnement quant aux modalités
de son acception. Il fallait réaffirmer avec force l’obligation de son res-
pect pur et simple qui pèse sur chaque Etat africain.

La Cour dans l'affaire du Différend frontalier (Burkina Fasol Répu-
blique du Mali) a donné la raison:

«Mais en réalité le maintien du statu quo territorial en Afrique
apparaît souvent comme une solution de sagesse visant à préserver
les acquis des peuples qui ont lutté pour leur indépendance et à évi-
ter la rupture d’un équilibre qui ferait perdre au continent africain le
bénéfice de tant de sacrifices. C’est le besoin vital de stabilité pour
survivre, se développer et consolider progressivement leur indépen-
dance dans tous les domaines qui a amené les Etats africains à
consentir au respect des frontières coloniales, et à en tenir compte
dans linterprétation du principe de l’autodétermination des
peuples.» (C.I.J. Recueil 1986, p. 567, par. 25.)

4. Nationalité et ethnie en Afrique

20. La Cour a rencontré, dans la région du lac Tchad, le problème des
conflits nationalité/ethnie fréquents en Afrique.

Il ne faut jamais perdre de vue que la nationalité d’un pays donné en
Afrique n’a été attribuée, dans la plupart des cas, qu'il y a seulement un
demi-siècle environ.

En revanche les ethnies existent et chevauchent souvent les frontières

210
510 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

internationales qui séparent, depuis des temps immémoriaux, les nou-
veaux Etats.

Cela a fait dire à certains auteurs qu’en Afrique, «contrairement à ce
qui s’est passé en Europe, l'Etat a précédé la nation», ce qui du reste n’est
pas toujours exact.

21. Quoi qu'il en soit, la nationalité venue se surimprimer sur les
groupes ancestraux est, sans l’intervention des pouvoirs publics, bien
moins ressentie que l’ethnie. Il se peut fort bien que deux Kanuri (ethnie
de la région du lac Tchad) de nationalités différentes se sentent plus
proches l’un de l’autre qu’un Kanuri et un Haussa (autre ethnie de
cette même région) ayant la même nationalité. Certains problèmes graves
du continent africain s'expliquent par ce fait. On peut dès lors s’y
tromper de bonne foi et attribuer à la nationalité ce qui appartient à la
seule ethnie. Cette réflexion peut s’appliquer dans la présente affaire à la
région du lac Tchad et aux développements que le Nigéria à ce propos
consacre aux villages nigérians.

C’est cette situation en Afrique qui fait écrire à Pélissier dans Les pay-
sans du Sénégal à la page 23: «La conscience nationale n’a pas effacé la
riche diversité d’un long passé... Profondément sénégalais depuis seule-
ment quelques décennies, nos pays sont depuis des temps immémoriaux
... Wolof, sérère, toucouleur, manding, diola, balant, etc.»

22. Tout au long de la frontière entre le Cameroun et le Nigéria, il
semble que, depuis fort longtemps et en dépit des statuts politiques que
ces régions ont connus au cours de l’histoire (possessions allemandes, bri-
tanniques ou françaises, indépendance), les populations autochtones se
soient installées au gré de leurs affinités ethniques et de leurs besoins éco-
nomiques en méconnaissance totale des limites territoriales de la natio-
nalité, et que les gouvernements par la suite aient essayé de tirer profit de
telle ou telle situation ainsi créée. Ce phénomène n’a pas échappé à la
Cour dans la présente affaire (voir paragraphe 67 de l’arrêt). C’est pour-
quoi le salut pour l'Afrique réside dans le respect sans équivoque et sans
subtils commentaires des frontières coloniales. Nous verrons plus loin les
deux exceptions à cette recommandation.

SECTION 2. DÉTERMINATION DU TRACÉ DE LA FRONTIÈRE LACUSTRE ET
TERRESTRE ENTRE LES DEUX PAYS

23. La Cour, comme toujours dans les différends de la même nature
que celui-ci, a opéré la détermination de la frontière entre les deux pays
avec précision, sans se transformer en organe de démarcation (par. 84 de
l'arrêt).

24. J’emploie à dessein le mot détermination auquel je donne un sens
général qui englobe les mots délimitation, démarcation et indication. Je le
trouve singulièrement approprié dans la présente affaire, déterminer signi-
fiant ici: indiquer avec précision. La Cour emploie un terme équivalent,
notamment au paragraphe 85 de son arrêt, quand elle annonce le but de

211
511 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

sa tâche qui consiste à « préciser définitivement » le tracé de la frontière. »
(les italiques sont de la Cour). Pourtant elle définit et distingue chacun
des deux termes délimitation et démarcation, comme nous le verrons plus
loin.

1. La frontière dans la région du lac Tchad

A. Les instruments applicables

25. Quand on s'interroge sur l'existence ou non d’une frontière entre le
Cameroun et le Nigéria dans le lac Tchad, on découvre principalement la
déclaration Milner-Simon de 1919. Cette déclaration a été précisée en
1930 par la déclaration Thomson- Marchand, laquelle a été confortée et
incorporée par un échange de notes dit Henderson-Fleuriau entre la
France et la Grande-Bretagne le 9 janvier 1931.

Ces instruments n'ont jamais été mis en cause jusqu’à tout récemment.
Ils décrivent la frontière avec une certaine minutie depuis le «point de
rencontre des trois anciennes frontières britannique, française et alle-
mande situé dans le lac Tchad par 13°05’ de latitude nord et approxima-
tivement 14°05’ de longitude est de Greenwich...» jusqu’à l'océan Atlan-
tique (préambule de la déclaration Thomson-Marchand).

26. La déclaration Thomson-Marchand comporte cent trente-huit
paragraphes. Signée au nom de la Grande-Bretagne par le Governor of
the Colony and the Protectorates of Nigeria et au nom de la France par
le gouverneur de la République française au Cameroun, elle est, à mon
avis, avec la note et la carte Moisel qui ’accompagnent, un accord juri-
diquement valable qui lie les deux Parties dans la présente affaire.

27. Le Nigéria comme le Cameroun sont d’accord sur ce point. La
Cour a indiqué sans équivoque que:

«La déclaration Thomson-Marchand, telle qu’approuvee et incor-
porée dans l'échange de notes Henderson-Fleuriau, a le statut
d’accord international. La Cour reconnaît certes que cette déclara-
tion présentait quelques imperfections techniques et que certains
détails restaient à préciser. Elle n’en estime pas moins que ladite
déclaration établissait une délimitation qui suffisait de manière géné-
rale à la démarcation.» (Par. 50 de l'arrêt.)

28. Mais, comme le Nigéria avait soulevé contre la déclaration un cer-
tain nombre de critiques, il n’est pas inutile d’examiner celle d’entre ces
critiques qui nous semble être la plus forte pour la Partie défenderesse, et

bien que la Cour ait fait une démonstration claire avant d'aboutir à la
conclusion ci-dessus citée.

B. Valeur juridique et signification de la déclaration Thomson-Marchand

29. Le Nigéria avait soutenu que l'échange de notes, qui pourrait don-
ner à la déclaration Thomson-Marchand les apparences d’un accord, en

212
$12 FRONTIERE TERRESTRE ET MARITIME (OP. IND. MBAYE)

réalité ne fixe pas la frontière entre son territoire et celui du Cameroun.
Le Nigéria avait tiré son argumentation des dispositions ci-après des
notes échangées par les deux autorités française et britannique, notes
dans lesquelles on lit à peu près dans les mêmes termes que:

«[La] déclaration n’est pas le produit des travaux d’une commis-
sion de délimitation constituée aux fins de l’application des disposi-
tions de l’article 1 du mandat et ne résulte que d’une enquête préli-
minaire menée en vue de déterminer, de façon plus précise que cela
n'avait été fait dans la déclaration Milner-Simon de 1919, la ligne
que la commission de délimitation devra suivre en fin de compte...»

30. Il convient tout d’abord de faire observer que, dans les notes des
représentants de la France et de la Grande-Bretagne, le membre de
phrase ci-dessus cité est suivi par les mots:

«néanmoins, la déclaration définit la frontière pour l'essentiel et ... il
est donc souhaitable que l’accord qui y est contenu soit confirmé par
les deux gouvernements afin que la délimitation effective de la fron-
tière puisse être confiée à une commission de délimitation nommée à
cet effet conformément aux dispositions de l’article | du mandat».

Ces mots sont particulièrement éclairants sur l'intention des Parties
signataires.

31. Le Nigéria avait plaidé que la déclaration Thomson-Marchand
n’est que l’annonce d’une procédure à suivre et d’un programme à exé-
cuter.

32. Le Cameroun par contre, lui, reconnaissait la force obligatoire
d’un instrument juridique valable.

33. Rien qu’à la lecture du paragraphe 3 des deux notes, on peut aisé-
ment appréhender la volonté des deux parties, la Grande-Bretagne d’une
part, la France de l’autre, de résoudre le problème de la frontière de leurs
possessions comme on disait à l’époque. En effet, dans ce paragraphe 3, le
mot confirme apparaît deux fois et il en est de même pour le mot accord.
Il ne me semble pas inutile de citer ce paragraphe 3 qui se lit ainsi:

«Le Gouvernement de Sa Majesté note que le Gouvernement
français, par la note susmentionnée, confirme, pour sa part, l’accord
incorporé dans la déclaration, et j'ai l'honneur, en réponse, d’infor-
mer Votre Excellence par la présente note que le Gouvernement de
Sa Majesté confirme de son côté cet accord.»

Il y a bien eu accord, comme l’a dit la Cour.

34. Au cours des plaidoiries orales, le Nigéria avait finalement reconnu
que la déclaration est un instrument que les deux Parties acceptent. Mais
il avait relevé qu’elle recèle des défectuosités qui appellent plus qu’une
simple entreprise de démarcation. Le Nigéria en a dénombré vingt-deux
que la Cour a examinées avec minutie dans les paragraphes 86 à 192 de
son arrêt. Je n’y reviendrai pas.

213
513 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

35. Un des conseils du Nigéria avait soutenu que les textes délimitant la
frontière sont si mal faits sur plusieurs points qu’ils ne peuvent être regar-
dés comme des instruments de délimitation et que cette délimitation était
toujours à faire. Le conseil du Nigéria avait dit que «les accords de fron-
tière coloniaux datant de la période allant de 1906 à 1931 n’ont pas établi
de délimitation définitive dans la région du lac Tchad». Et le conseil
d’énumérer trente-trois villages dans la région du lac Tchad dont il dit
qu'ils sont nigérians, sauf un, semble-t-il, qui serait peuplé de Maliens.

La Cour ne l’a pas suivi.
€. Délimitation — démarcation

1) Généralités

36. Les Parties ont insisté sur les notions de délimitation et de démar-
cation (par. 84 de l’arrêt). Ce débat, placé à l’époque où des instruments
applicables à la présente affaire ont été pris, a appelé de la part de la
Cour beaucoup de circonspection. Elle a donné de la délimitation, d’une
part, et de la démarcation, d’autre part (dans le même paragraphe pré-
cité), une définition claire. Mais ce qui importait c'était la détermination
de la frontière entre les deux Etats. Elle y a procédé tout en restant dans
sa fonction juridictionnelle, se contentant d’interpréter et d'appliquer les
instruments juridiques délimitant la frontière.

37. En l'espèce, c’est en effet à la Cour qu'il appartenait d’interpréter
Péchange de notes Henderson-Fleuriau et la déclaration Thomson-Mar-
chand. Elle s’est acquittée de cette tâche avec succès.

38. A mon avis, lorsque, dans leur note respective, les deux autorités
représentant la Grande-Bretagne et la France écrivent: «délimitations
proprement dites», elles veulent parler de ce que dans la présente affaire
les Parties se sont en définitive accordées à appeler démarcation.

Je crois que, en parcourant le luxe de détails qu'il y a dans la déclara-
tion Thomson-Marchand, on ne peut qu’arriver a cette conclusion, réserve
faite des défectuosités ou délimitations fautives qu'évoque le Nigéria.

39. Ces délimitations fautives, le Nigéria en a dénombré plusieurs
comme je l'ai souligné. La Cour a examiné chacune d’entre elles et est
arrivée, après un raisonnement basé sur le droit ou des constatations, à
des conclusions que je ne me permets pas de discuter, même si certaines
d’entre elles ne coincident pas avec celles auxquelles j'étais moi-même
parvenu. Les différences entre telle ou telle solution, une fois reportées
sur le terrain, n’ont finalement d’ailleurs qu’une conséquence relative-
ment minime.

il) La commission du bassin du lac Tchad

40. À propos de démarcation, la commission du bassin du lac Tchad
(CBLT) aurait reçu, d’après le Cameroun, la mission de procéder à la
démarcation de la frontière, bien que la commission elle-même ait eu à
parler de délimitation (voir déclaration de Lagos du 21 juin 1971).

214
514 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

41. Pour le Nigéria, la CBLT s’est livrée également à une véritable
délimitation, ce qui, bien entendu, sur le plan de la logique, rejoint la
position du défendeur selon laquelle il n’y a pas eu de délimitation
auparavant. Et le Nigéria a insisté sur le fait que les travaux de démar-
cation ne le lient pas puisqu'il n’en a jamais accepté les conclusions.

42. La Cour, dans son arrêt de 1998 sur les exceptions préliminaires, a
décrit la mission de la CBLT. À propos de cette mission, elle parle de
démarcation.

43. Créée en 1964, la CBLT eut un rôle à jouer au sujet de la détermi-
nation de la frontière à la suite d’incidents ayant opposé le Cameroun et
le Nigéria en 1983 dans la région du lac Tchad. Les Etats concernés se
mirent d’accord pour retenir, comme documents de travail traitant de la
délimitation des frontières dans le lac Tchad, divers conventions et accords
bilatéraux conclus entre l’Allemagne et la Grande-Bretagne entre 1906 et
1931. Les experts proposèrent que la frontière ainsi délimitée soif démar-
quée.

La CBLT avait donc une mission de démarcation, comme la Cour l’a
constaté (C.J. Recueil 1998, p. 305, 307-308, par. 65 et 70) dans son
arrêt sur les exceptions préliminaires du Nigéria. Elle l’a répété au para-
graphe 55 du présent arrêt en indiquant: «La Cour observe que la CBLT
mena pendant sept ans des travaux techniques de démarcation, en se
fondant sur des instruments dont il était convenu qu'ils délimitaient la
frontière dans le lac Tchad.»

D. Cartographie

44. Dans la présente affaire, il y a eu une véritable guerre des cartes.

Les anciennes cartes, notamment celles qui ont servi à la confection de
la déclaration Thomson-Marchand (la carte Moisel notamment), ont été
sévèrement critiquées par le Nigéria. Un conseil du Nigéria leur a repro-
ché certaines approximations et même des erreurs, des lacunes et des non-
sens.

45. Evidemment, les cartes de 1919, 1930 ou 1931 portent obligatoire-
ment les stigmates des techniques qui ont servi à l’époque pour les confec-
tionner. Mais cela n’est pas une raison suffisante pour rejeter en bloc les
informations qu’elles fournissent. Du reste, il faut se souvenir de l’appré-
ciation que la Cour porte sur les cartes d’une façon générale:

«les cartes ne sont que de simples indications, plus ou moins
exactes selon les cas; elles ne constituent jamais — à elles seules et du
seul fait de leur existence — un titre territorial, c'est-à-dire un docu-
ment auquel le droit international confère une valeur juridique intrin-
sèque aux fins de l'établissement des droits territoriaux. Certes, dans
quelques cas, les cartes peuvent acquérir une telle valeur juridique,
mais cette valeur ne découle pas alors de leurs seules qualités intrin-
séques; elle résulte de ce que ces cartes ont été intégrées parmi les
éléments qui constituent l’expression de la volonté de PEtat ou des
Etats concernés. Ainsi en va-t-il, par exemple, lorsque des cartes

 

215
515 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

sont annexées à un texte officiel dont elles font partie intégrante.
En dehors de cette hypothèse clairement définie, les cartes ne sont
que des éléments de preuve extrinsèques, plus ou moins fiables, plus
ou moins suspects, auxquels il peut être fait appel, parmi d’autres
éléments de preuve de nature circonstancielle, pour établir ou recons-
tituer la matérialité des faits.» (Affaire du Différend frontalier ( Bur-
kina FasolRépublique du Mali), arrêt, C.I.J. Recueil 1986, p. 582,
par. 54; voir aussi affaire de l'Ile de KasikililSedudu (Botswana! Na-
mibie), C.LJ. Recueil 1999 (II), p. 1098, par. 84.)

Toutefois, dans la présente affaire, l’accord anglo-allemand de 1913
donne aux cartes une certaine importance (dispositions finales dudit
accord).

E. Effectivités et titre juridique

46. L'opposition entre titre juridique et effectivités a occupé le centre
des débats dans cette affaire.

i) Généralités

47. Pour pallier la prétendue absence de délimitation qu'il a soulevée,
le Nigéria avait invoqué les effectivités; effectivités qui confirment son
titre historique. Il avait cité, pour illustrer son propos, l'occupation de
Darak et des villages environnants par des Nigérians et bien d’autres faits
encore qui, selon le Nigéria, démontrent bien l’exercice de sa souveraineté
dans la partie de la région du lac Tchad qu'il revendique. Le Nigéria a
même soutenu qu'il y a eu acquiescement de la part du Cameroun.

48. Traitant amplement de cette question dans les paragraphes 64 et
suivants de son arrêt, la Cour a dit clairement que: «les éventuelles effec-
tivités nigérianes doivent bien être considérées, du point de vue de leurs
conséquences juridiques, comme des actes contra legem» (par. 64 de
l'arrêt).

Elle a au passage rejeté le moyen du Nigéria selon lequel il y aurait
acquiescement du Cameroun.

49. Je ne peux qu’approuver de telles conclusions; en particulier
l’absence d’acquiescement du Cameroun en la présente espèce est mani-
feste. L’acquiescement à une extension de souveraineté sur une portion
du territoire national d’un Etat exige une longue période et une accepta-
tion volontaire sans équivoque, ce qui n’est pas le cas dans la présente
affaire. Les circonstances des affaires du Temple de Préah Vihéar et
El Salvadorl Honduras étaient différentes de celles de l’affaire Came-
roun c. Nigéria.

50. Ni pendant la colonisation, ni pendant les périodes de mandat et
de tutelle, ni depuis l’indépendance, aucun consentement du Cameroun
n’est intervenu pour considérer les régions en cause comme faisant partie
du Nigéria.

51. Une des démonstrations de l’absence d’acquiescement est certaine-

216
516 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

ment l’existence même de la CBLT, de son travail et de la collaboration
continue que les deux Parties lui ont toujours apportée dans l'exercice des
fonctions qui lui ont été confiées par les pays concernés. A cet égard, peu
importe que le Nigéria n’ait pas adhéré après coup aux conclusions de la
CBLT.

52. En tout état de cause, la Cour a affirmé à bon droit que, s’il y a un
titre juridique (et il y a en la présente espéce un titre juridique), ce titre
doit ’emporter sur les effectivités. C’est ce que la Chambre dans le Dif-
férend frontalier Burkina Fasol République du Mali affirme avec force a
propos de luti possidetis juris.

53. Ii faut noter à ce propos les très intéressants développements que
la Cour, dans les paragraphes 65 et suivants de son arrêt, consacre à la
théorie fort controversée de la «consolidation historique du titre», d’où il
résulte que:

«rien dans l'arrêt rendu en l’affaire des Pécheries ne donne à
entendre que la «consolidation historique» dont il est fait état en
ce qui concerne les limites extérieures de la mer territoriale autorise-
rait à faire prévaloir l'occupation d’un territoire terrestre sur un
titre conventionnel établi».

54, Je ne crois pas qu’il soit nécessaire d’allonger cette opinion, en
insistant davantage que ne l’a fait la Chambre, dans l'affaire du Différend
frontalier (Burkina FasolRépublique du Mali) pour accepter avec la
Cour que les effectivités de la présente espèce ne peuvent pas l'emporter
sur un titre juridique. A ce propos, la Chambre a pris une position sans
ambiguïté :

«Dans le cas où le fait correspond exactement au droit, où une
administration effective s’ajoute à l’uti possidetis juris, l’«effectivité »
n'intervient en réalité que pour confirmer l'exercice du droit né d’un
titre juridique. Dans le cas où le fait ne correspond pas au droit, où
le territoire objet du différend est administré effectivement par un
Etat autre que celui qui possède le titre juridique, il y a lieu de
préférer le titulaire du titre.» (C.LJ. Recueil 1986, p. 586 et 587,
par. 63.)

55. La Cour a eu la même position dans la présente affaire.

A mon avis, en matière de frontières, l'exercice réel, continu et
pacifique des fonctions étatiques (ce qui n’est pas le cas ici} peut servir
de critérium correct et naturel de la souveraineté territoriale.

Toutefois, pour qu’il en soit ainsi, il faut qu’: «il n’existe cependant
aucune ligne conventionnelle d’une précision topographique suffisante ou
… [que] des lacunes dans les frontières autrement établies, ou ... [qu’] une
ligne conventionnelle donne lieu à des doutes...» (Revue générale de
droit international public (RGDIP), p. 165-166, citée dans C.J. Recueil
1999 (IT), opinion individuelle de M. Kooijmans, p. 1146, par. 14).

217
517 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

ii) Les villages nigérians du lac Tchad

56. Il me faut parler des villages dits nigérians se trouvant dans la
région du lac Tchad. Je ne reviendrai pas sur ce que les conseils du Came-
roun ont déjà dit de ces villages, et notamment de leur caractère relative-
ment récent d’ailleurs souligné par la Cour dans le présent arrét (par. 65)
et leur installation a la suite du retrait des rives du lac Tchad.

57. Je tiens seulement à évoquer une notion sur laquelle les Parties
n’ont pas insisté outre mesure et que j’ai effleurée dans mes considérations
générales. Il s’agit de la nationalité de villageois installés à côté ou de part
et d’autre d’une frontière en Afrique. C’est un phénomène que l’on ren-
contre partout sur ce continent. En s’installant dans de telles conditions,
les villageois en question n’ont point le sentiment de le faire en raison
d’une identité nationale, qu’on s’efforce de leur inculquer depuis un peu
plus de quarante ans seulement, mais parce que c’est une coutume en
Afrique d'ignorer les frontières linéaires qui sont une importation étran-
gère, surtout lorsque sur l’autre côté vivent des hommes et des femmes de
la même ethnie. Par ailleurs, comme l’a dit un conseil du Nigéria lors des
plaidoiries orales: «les villages se déploient au fil de l’eau».

C’est vraisemblablement ce qui s’est produit pour les villages nigérians
des bords du lac Tchad dont la superficie a beaucoup varié au cours des
années, ces variations ayant pris la forme d’un recul marqué des eaux
(par. 58 de l'arrêt).

58. C’est ainsi qu’on trouve en Gambie des villages wolof venant du
Sénégal et inversement. Souvent, ce qui compte pour les villageois en
Afrique, c’est l’ethnie et non la nationalité qui est une notion récente. Un
conseil du Nigéria a reconnu que, parmi les villages du lac Tchad, il y en
a un qui serait malien. C’est éloquent.

59. Dans l'affaire de l’'Ile de Kasikilil Sedudu ( BotswanalNamibie), la
Cour avait rencontré le problème des Masubia qui s'étaient fixés sur l’île,
objet du différend, et elle avait dit que «les activités des Masubia sur l’île
était une question indépendante de celle du titre sur celle-ci»
(CLS. Recueil 1999 (IT), p. 1106, par. 98). L'existence d’une colonie de
Nigérians au lac Tchad à l’est de la frontière n’est pas liée à la souverai-
neté des territoires où ils vivent. C’est aussi une question indépendante de
celle du titre sur le territoire où vivent ces Nigérians.

F. La détermination de l'embouchure de l'Ebedji

60. Le tracé de la frontière dans le lac Tchad soulevait un problème
sur lequel le Nigéria avait opportunément mis le doigt. Ce problème était
une indication de l’œuvre d’interprétation que le Nigéria invitait la Cour
à accomplir et que le Cameroun avait acceptée.

61. D’après la déclaration Thomson-Marchand, la frontière lacustre
part d’un point triple de coordonnées 13°05’ de latitude nord et 14°05’
environ de longitude est.

218
518 FRONTIERE TERRESTRE ET MARITIME (OP. IND. MBAYE)

Il est également précisé qu’il s’agit d’une droite.

62. Le problème survient dès lors qu'il s’agit de l'aboutissement de
cette droite. La déclaration place son point d’arrivée à l'embouchure de
l'Ébedji sans indiquer les coordonnées du point. Malheureusement,
aujourd’hui, ce fleuve se jette dans le lac Tchad par deux chenaux et non
par une seule embouchure. Chacune des Parties a essayé de démontrer
que c’est le bras qui favorise sa thèse qui est ou qui doit être ’embou-
chure visée par le texte applicable. Le Cameroun a choisi le chenal ouest
et le Nigéria le chenal est. La CBLT avait trouvé une so/ution de com-
promis que le Nigéria n’a pas acceptée.

63. La Cour devait trancher le problème qui se posait ainsi à elle. Elle
l'a fait.

I] lui revenait de rechercher la volonté des parties à la déclaration et en
même temps d’essayer de se placer à l’époque où cette déclaration a été
souscrite. Une telle entreprise n’était pas tout à fait adaptée à la présente
espèce. Finalement, en partant des facteurs pertinents, la Cour pouvait
opter entre:

— choisir un des deux chenaux,
— adopter la proposition de la CBLT,
— donner de la déclaration sa propre interprétation.

C’est cette dernière solution qui a eu la faveur de la Cour. Pour ma
part, je ne peux qu'y souscrire.

64. Rejoignant les préoccupations du Nigéria qui avait parlé du sort et
du comportement des populations nigérianes, si les territoires que ce pays
revendiquait étaient reconnus comme appartenant au Cameroun, la Cour
a pris acte de l'engagement pris par l'agent du Cameroun, au nom de son
pays, et selon lequel les Nigérians demeurant au Cameroun continue-
raient à y vivre comme y vivent les autres personnes relevant d’autres
nationalités et comme cela se passe dans d’autres parties de l’Afrique et
même ailleurs. Ce faisant, la Cour a donné un poids juridique à son enga-
gement unilatéral versé dans le débat judiciaire. C'était son droit. Elle
lénonce dans le dispositif de son arrêt en ces termes:

«Prend acte de l'engagement pris à l’audience par la République
du Cameroun, par lequel celle-ci affirme que, «fidèle à sa politique
traditionnellement accueillante et tolérante», elle «continuera à assu-
rer sa protection aux Nigérians habitant la péninsule [de Bakassi] et
[à] ceux vivant dans la région du lac Tchad».» (Par. V. C).)

Cette énonciation, comme on peut le constater, s’applique aussi à
Bakassi.

2. Bakassi

65. L’argument essentiel du Nigéria en ce qui concerne Bakassi était
que la Grande-Bretagne ne pouvait pas céder à l’Allemagne ce qui ne lui
appartenait pas. Et le Nigéria de développer la théorie de l’existence dans

219
519 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

cette région de rois et chefs dont on ne pouvait disposer du territoire sans
leur consentement. Le Nigéria reconnait que ces rois et chefs vivaient sur
le territoire d’une fédération acéphale et non sur une circonscription poli-
tique régionale. Il leur prête néanmoins une personnalité internationale
et, à cet effet, s'est prevalu d’un traité colonial de 1884 (voir le para-
graphe C ci-dessous) et de plusieurs autres arguments, dont le principe
nemo dat quod non habet, que la Cour a examinés en détail et sur lesquels
je ne reviendrai pas.

66. Au plus, l’argument du Nigéria contre l’accord franco-allemand de
1913 reposait sur une inopposabilité; or celle-ci aurait été purgée depuis
par le comportement des parties, après celui des colonisateurs. Mais je
reviendrai sur le sujet des rois et chefs du Vieux-Calabar (voir le para-
graphe D ci-dessous).

Par ailleurs, au sujet de ’appartenance de Bakassi à l’une ou à l’autre
Partie, se sont posées un certain nombre de questions capitales que l’on
ne peut aborder, à mon avis, sans se prononcer sur la question des traités
coloniaux.

A. Les traités coloniaux

i) Valeur des traités coloniaux en général

67. Le colonisateur avait signé des traités en Afrique avec des roitelets
de l’époque, comme on les appelait dans les livres d’histoire des élèves de
ma génération, non sans un dédain qu’a évoqué et déploré plus d’un Afri-
cain. Dans la seule péninsule de Bakassi, l'agent du Nigéria a dénombré
dix-sept traités de ce type, dont un sur lequel il a mis l’accent comme
étant un traité de droit international. Il s’agit de celui de 1884 entre la
Grande-Bretagne et les rois et chefs du Vieux-Calabar. Des traités comme
celui-là, il y en a eu des dizaines durant la colonisation dont l’Afrique a
tant souffert. Cette réalité historique est soulignée par la Cour dans le
paragraphe 203 de son arrêt. Ils n’avaient pas d’autre but que de servir le
dessein de la curée décidée contre l’Afrique à la Conférence de Berlin ou
avant.

68. En Afrique noire, les protectorats qui résultaient des traités colo-
niaux avaient pour seul résultat de créer un système d’administration
indirecte. Ils se distinguaient des traités de protectorat ayant un caractère
international. Les rois et chefs, dans les circonscriptions administratives
que formaient les villages, les cantons et les provinces, prenaient le relais
des colonisateurs. Cette situation n’avait rien d’exceptionnel et ne tradui-
sait guère le moindre pouvoir propre de ces autorités locales. Ainsi, au
Sénégal, ces rois et chefs percevaient les impôts, rendaient la justice, pro-
cédaient aux recensements, etc. On les retrouve encore dans certains pays
avec ou sans pouvoir. Au Sénégal, la loi a mis fin à leur existence.

69. Ces «traités coloniaux» protégeaient les hommes et le territoire sur
lequel ils vivaient contre d’autres colonisateurs, essentiellement et au pro-
fit du cocontractant européen tout simplement. Dans la présente affaire,

220
520 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

il s'agissait bien de traités de protectorat coloniaux ou traités de protec-
tion.

70. La Cour en dit qu'ils furent «conclus non pas avec des Etats, mais
avec d'importants chefs indigènes exerçant un pouvoir local sur des par-
ties identifiables de territoire» (par. 205 de l'arrêt).

C’est une façon déguisée de dire qu’il s'agissait de «traités coloniaux».

71. Que faut-il penser des traités coloniaux?

Ainsi les accords ou traités qui ont pu être signés en Afrique noire
avant ou après la Conférence de Berlin par les Etats colonisateurs et les
multiples roitelets (comme on les appelait) n’avaient pas d’autre but que
d’avertir les autres puissances coloniales que telle ou telle partie du conti-
nent noir était désormais une possession placée dans la zone d'influence
de tel Etat européen. On peut ainsi lire dans l’Acte général de la Confé-
rence de Berlin (chap. VI, art. 34): «La puissance qui dorénavant pren-
dra possession d’un territoire sur les côtes du continent africain situé en
dehors de ses possessions actuelles ... accompagnera l’acte réceptif d’une
notification adressée aux autres puissances...»

Cela est vrai non seulement au Nigéria et au Cameroun, mais partout
ailleurs en Afrique. De tels actes de protectorat, du type de celui cité par
un conseil du Nigéria, ont été signés par dizaines. La Cour elle-même l’a
souligné dans son arrêt. Ils n’avaient pas de valeur en droit international.
Leur en donner aujourd’hui serait ouvrir la boîte de Pandore. Ces chefs
n'avaient même pas eux-mêmes une notion précise des limites territoriales
de la zone qu'ils commandaient.

72. Le problème n’est pas de porter aujourd’hui un jugement de valeur
sur de telles règles et de telles pratiques, mais, dans le cadre du droit
intertemporel, d’en faire un constat. La Cour n’a pas le pouvoir de revi-
ser le droit international. Elle n’a pas à porter son appréciation sur les
pratiques d’une époque, encore moins se fonder sur cette appréciation
pour étayer une décision. Elle doit simplement, le cas échéant, constater
les caractéristiques et les règles des différentes phases de l’évolution de ce
droit pour Pinterpréter et l'appliquer aux faits de l’époque considérée.

73. On a dit que la notion de frontière linéaire n’est pas africaine. Elle
a été importée sur ce continent par les puissances coloniales. Cela ne veut
pas dire que les groupes humains de l’Afrique précoloniale ne se réfé-
raient pas à des limites. Mais ces dernières étaient naturelles: fleuves,
montagnes, forêts, etc. L'Afrique noire connaissait des tribus, des ethnies
avec leurs chefs, «où qu'ils se trouvent», a dit un agent du Nigéria. Le
pouvoir du chef s’exerçait sur des sujets et à la rigueur sur des villages ou
cités. Les royaumes ou empires africains dont parlent les historiens
étaient très souvent l’idée que l’on se faisait des agglomérations dont les
habitants avaient pour suzerain tel roi ou tel chef.

74. D'ailleurs, les traités coloniaux en question étaient rarement signés
par les représentants dûment habilités de l’Etat colonisateur. Ceux qui les
passaient étaient souvent des explorateurs, des commerçants, des naviga-
teurs, quelquefois des officiers subalternes. Mais ces traités qu’ils signaient

221
521 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

permettaient à l'Etat colonisateur dont ils étaient ressortissants de dispo-
ser des espaces conquis, explorés ou simplement visités, en attendant de
les annexer purement et simplement. Ce mot annexer au sens ambigu,
compte tenu de l’éloignement des pays en question, était commode pour
traduire le droit du colonisateur à disposer du territoire concerné, objet
de sa possession (pour reprendre le terme de l’Acte général de la Confé-
rence de Berlin). C’est ce qui a amené M. Pierre-François Gonidec à
écrire dans l Encyclopédie juridique de I’ Afrique, à la page 24 du tome II:
«les territoires annexés faisaient partie intégrante du territoire de |’Etat
colonial. Il en résultait que ce dernier en avait la libre disposition et pou-
vait en faire cession à des Etats étrangers selon les besoins de sa poli-
tique. » Et Gonidec de poursuivre en donnant un exemple: « Ainsi l’accord
de 1911 réalisait un troc entre l’Allemagne et la France en Afrique équa-
toriale et au Maroc.»

Cette affirmation d’un des plus grands spécialistes du droit africain se
rapporte fort bien à l'affaire qui nous occupe. Gonidec ajoute d’ailleurs:
«Il n’y avait plus qu’un gouvernement, celui de la métropole sauf à délé-
guer sur place des représentants du pouvoir central et à utiliser éventuel-
lement les chefs traditionnels comme auxiliaires du pouvoir colonial.»

C’est cette situation que le Nigéria a invoquée à l’appui de sa thèse. Le
système du gouvernement indirect, qui s’expliquait pour de multiples rai-
sons, a été employé partout en Afrique.

75. Et enfin je ne peux résister à la tentation de citer encore Gonidec
quand il écrit:

«Sur le plan international les pays annexés perdaient toute person-
nalité. A vrai dire on considérait qu’ils n’avaient jamais été des per-
sonnes du droit (puisqu’on ne leur reconnaissait pas la qualité d’Etat).
Cependant, les agents de la conquéte coloniale avaient accepté de
conclure avec les autorités africaines des accords qualifiés de trai-
tés ... ce qui laissait supposer que les pays africains avaient une per-
sonnalité internationale. Mais par la suite, il se trouvera des juristes
pour soutenir qu’en réalité il ne s’agissait pas de véritables traités
mais de simples conventions de droit interne, en se fondant sur le fait
qu'elles n’avaient pas été conclues entre Etats indépendants. Ceci per-
mit de substituer facilement (par simple décret en général) l'annexion
à ces pseudo-protectorats.» (Les italiques sont de moi.)

Les traités coloniaux de délimitation furent par la suite réhabilités.

il) Valeur spécifique des traités coloniaux de délimitation

76. Je tiens à insister encore une fois sur la question du respect des
frontières coloniales.

77, Les pays africains, réunis au Caire en 1964, ont pris, comme cela a
déjà été dit, la résolution AGH/Res.16 (1) selon laquelle: «tous les Etats
membres (de Organisation de l'unité africaine) s'engagent à respecter les
frontières existant au moment où ils ont accédé à l’indépendance».

222
522 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

78. Les Parties se sont accordées pour dire que ce principe qu’elles ont
appelé uti possidetis juris est applicable à la présente affaire. La Cour n’a
pas cru devoir y faire appel. Je le regrette.

Ce principe veut dire clairement que le Nigéria ne pouvait pas remettre
en cause aujourd’hui une frontière qui a existé pendant quarante-sept ans
avant son indépendance et qu’il a de surcroît lui-même considérée sans
équivoque comme une frontière entre son territoire et celui du Cameroun
de 1960 à 1977.

Si on n’est pas d’accord avec cette énonciation, à quoi donc servirait le
principe du respect des frontières coloniales? Ii faut se reporter aux para-
graphes 19 à 26 de l’arrêt de la Cour dans l’affaire du Différend frontalier
pour comprendre l’importance que l’Afrique donne à ce principe; la
Cour aussi.

Pour la Cour:

«Bien qu’il ne soit pas nécessaire, aux fins de la présente affaire,
de démontrer qu’il s’agit 1a d’un principe bien établi en droit inter-
national, en matière de décolonisation, la Chambre désire en sou-
ligner la portée générale, en raison de l’importance exceptionnelle
qu’il revêt pour le continent africain ainsi que pour les deux Parties.»
(CL. JT. Recueil 1986, p. 565, par. 20.)

Et la Chambre d’ajouter:

«Il constitue un principe général, logiquement lié au phénomène
de l’accession à l’indépendance, où qu’il se manifeste. Son but évi-
dent est d’éviter que lindépendance et la stabilité des nouveaux
Etats ne soient mises en danger par des luttes fratricides, nées de la
contestation des frontières à la suite du retrait de la puissance admi-
nistrante.» {Jbid. )

79. Quand les Etats africains parlent d’uti possidetis juris, ils emploient
les mots intangibilité des frontières coloniales. Ces mots traduisent mieux
leur pensée commune. Bien sûr, il serait déraisonnable d’en déduire que
ces frontières sont immuables. On peut bien les modifier, non en invo-
quant leurs défauts techniques, mais seulement en se conformant aux
prescriptions du droit international, soit «d’accord parties», soit par
décision judiciaire. Dans ce dernier cas, la juridiction saisie doit se
contenter d’interpréter les instruments déterminant la frontière et non les
réécrire. En d’autres termes, elle peut rectifier des défectuosités matériel-
les et non de prétendues erreurs juridiques. Deux cas illustrent ce propos:
l'embouchure de l'Ebedji (pour la défectuosité matérielle) et les villages
nigérians du lac Tchad (pour une prétendue erreur juridique). Dans le
second cas, il s’agit d’une correction juridique. Il en est de même de la
consolidation historique invoquée par le Nigéria à Bakassi. La Cour n’a
pas le pouvoir d’y remédier. Une juridiction ne peut pas changer une dis-
position claire. C’est en dehors de son pouvoir.

80. Ma conclusion générale sur le différend est la même que celle de la

223
523 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

Cour: il y a bien une frontière entre le Nigéria et le Cameroun. Cette
frontière est celle qui résulte des instruments ci-après:

— la déclaration Thomson-Marchand,
— les accords de 1913,
— l’ordre en conseil de 1946.

Décider autrement aurait été de la part de la Cour changer le droit
pour qu'il coïncide avec ce qu’elle aurait considéré comme normal et
équitable et conforme à la réalité sur le terrain. C’est une démarche intel-
lectuellement et politiquement possible. Mais la Cour dit le droit. Elle a
une jurisprudence. Elle se doit de respecter cette jurisprudence et de ne la
faire évoluer qu’en cas de nécessité absolue et grâce à des raisons juri-
diques solides. Ce n'est pas le cas ici.

81. À ce propos, on se souviendra que s'agissant de l’accrochage des
nouvelles déclarations d’acceptation de la juridiction obligatoire de la
Cour sur les déclarations déjà existantes, le Nigéria connaissait parfaite-
ment la jurisprudence confirmée à plusieurs reprises par la Cour et rela-
tive à cette question; mais, ce que le Nigéria voulait, c’est en quelque
sorte que la Cour change ce qui existe actuellement. La Cour n’a pas
accepté de suivre cette voie. Elle s’en est tenue à sa jurisprudence. La
Cour est chargée de participer à l’instauration de la paix par le droit. Ce
droit doit être appliqué à toute cause.

82. Pour revenir à ma conclusion générale dans le présent différend, il
faut relever que dans l Encyclopédie juridique de l'Afrique, et dans le
tome I] consacré au droit international et aux relations internationales, il
y a un chapitre qui est consacré à l’espace national. Ce chapitre a été écrit
par M"° Chemillier-Gendreau et par Dominique Rosenberg. Et le para-
graphe 2 intitulé «La situation entre Etats africains concernés cas par
cas» contient un sous-titre «C»: «Les frontières du Cameroun avec le
Nigéria ».

Je tiens à citer ce qu’on y lit:

«Le 12 juillet 1884, les territoires du Cameroun devenaient un
protectorat allemand et cela était notifié aux autres puissances le
15 octobre 1884. Le 5 juin 1885 un protectorat britannique d’abord
désigné sous le nom d’Oil Rivers Protectorate, puis de Niger Coast
Protectorate était établi à l’ouest de celui du Cameroun... La délimi-
tation définitive [de ces deux possessions] résulte des accords du
11 mars et du 12 avril 1913.» (Encyclopédie juridique de I Afrique,
p. 76.)

Plus loin, il est indiqué dans le même texte:

«la frontière va donc du lac Tchad jusqu’à la rivière Gamana sur la
base des accords susmentionnés de 1931 puis la frontière transver-
sale qui vient de la rivière Gamana au mont Kombon est le résultat
d’une limite coloniale britannique qui est devenue la frontière inter-
nationale après les plébiscites de 1961» (ibid, p. 77).

224
524 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

Puis les auteurs précisent: «Enfin de la rivière Gamana à la rivière
Cross, puis à la mer, la frontière est celle des accords anglo-allemands du
11 mars 1913.» (Encyclopédie juridique de Il Afrique, p. 76.)

83. Voilà la frontière lacustre et terrestre, telle qu’elle résulte du droit
et non de faits accomplis. La conclusion à laquelle la Cour est arrivée la
confirme. Comme elle le dit: Bakassi est camerounaise. C’est ce qu'a dit
un des plus grands juristes d’Afrique et qui se trouve être nigérian. La
lettre de ce juriste, qui a été produite, et dans laquelle il déclare que
Bakassi appartient au Cameroun, est un fait porté à la connaissance de la
Cour même si celle-ci s’est abstenue de s’y appuyer.

Après avoir parlé des traités coloniaux, il me faut maintenant traiter de
deux problèmes qui sont liés à ces traités: le traité de 1884 et la question
des rois et chefs du Vieux-Calabar.

B. Valeur juridique du traité de 1884

84. L'accord de protectorat de 1884 entre la Grande-Bretagne et les
rois et les chefs du Vieux-Calabar ressemble à beaucoup d’autres accords
instituant un protectorat colonial du genre décrit ci-dessous par Sibert. Sa
valeur juridique est la même, quand on lit l’extrait qui en a été fourni par
un conseil du Nigéria.

85. La Grande-Bretagne n’était pas tenue, si on se réfère à la pratique
en vigueur à l’époque, au respect de adage nemo dat quod non habet
pour la bonne raison que le territoire dont elle avait accepté de détermi-
ner les limites en accord avec une autre puissance coloniale avait été
annexé par elle. Aurait-elle été tenue de se soumettre à cet adage que
l'Allemagne, quant à elle, n’aurait eu aucune obligation de respecter un
traité dont elle ignorait peut-être même l'existence. En tout état de cause,
elle était protégée par la règle bien connue de la relativité des traités (res
inter alios acta).

86. Les Parties ne se sont pas appesanties sur cette question relatée
dans la sentence relative à l'Ile de Palmas (inopposabilité au Gouverne-
ment néerlandais du traité de paix hispano-américain portant cession aux
Etats-Unis d'Amérique des Philippines et de leurs dépendances dont l’île
de Palmas occupée depuis 1677 par les Pays-Bas, Recueil des sentences
arbitrales (RSA), vol. V, p. 471-473) qui pourtant a été largement citée
par les conseils du Nigéria.

87. La Cour ne pouvait pas mettre entre parenthèses une partie de
l'accord de 1913 relative à Bakassi pour la seule raison que des «cités-
Etats appartenant à des rois et chefs du Vieux-Calabar» y étaient
incluses.

Dès lors, l'argument de la consolidation historique du titre défendu par
le Nigéria ne pouvait ici comme dans la région du Tchad que tomber.

C’est donc aux instruments de 1913 qu’il a fallu recourir pour déter-
miner la frontière dans le cadre de cette affaire et les interpréter ou pré-
ciser ce qui devait l'être.

225
525 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

88. Par ailleurs et comme je l’ai déjà signalé, il faut éviter de prendre
part à la querelle sémantique délimitation-démarcation. L’essentiel est
dans ce que les Parties demandent à la Cour de faire dans le cadre de sa
mission de juger: déterminer la frontière entre les deux Etats concernés,
conformément à son Statut.

C. La question des rois et chefs du Vieux-Calabar

89, Nous avons été un certain nombre, notamment avant les indépen-
dances des Etats africains, à combattre la doctrine qui se fondait sur les
notions de biens vacants et sans maître ou d'absence de souveraineté qui
ont servi de prétexte à la colonisation. Notre combat était politique. Les
historiens africains ont volé au secours des politiques pour restaurer la
dignité des rois et chefs africains et pour rétablir la vérité du passé.

90. Les rois et chefs africains avaient bien une représentativité légi-
time. Toutefois, «ils ne commandaient pas à la terre mais aux hommes»
(Encyclopédie juridique de l'Afrique, t. 2, p. 68 et 69). Un conseil du
Nigéria l’a dit.

91. Avant les indépendances des années soixante (et encore aujourd’hui),
il fallait et il faut corriger les erreurs d’une histoire trahie. Les dirigeants
africains le savaient bien quand leurs pays ont accédé à l’indépendance. Ils
Pont prôné. Mais ils ont préféré en 1964 se placer non au plan de la vérité
historique, mais sur le terrain du droit en décrétant qu’il ne fallait pas tou-
cher aux frontières coloniales. Ils ont ainsi barré la route à toute velléité de
sécession. C’est pourquoi, quand le Biafra a défié le principe en 1967, ils se
sont unis derrière le Nigéria pour combattre les sécessionnistes.

92. Quid des protectorats coloniaux?

Selon Max Huber (affaire de l’I/e de Palmas),

«Il n’y a pas là d'accord entre égaux; c’est plutôt une forme
d'organisation intérieure d’un territoire colonial, sur la base de l’auto-
nomie des indigènes. Et c’est [ainsi] la suzeraineté exercée sur l'Etat
indigène qui devient la base de la souveraineté territoriale à l’égard
des autres membres de la communauté des Nations. » (Nations Unies,
Recueil des sentences arbitrales (RSA), vol. II, p. 858-859; Revue
générale de droit international public, t. XLIT, 1935, p. 187.)

Encore une fois, il ne s’agit pas de porter un jugement de valeur sur les
règles qui avaient cours a la fin du XIX° et au début du XX siècle, mais
de noter objectivement ce qu’elles signifiaient à l’époque. Les protectorats
coloniaux ne satisfont généralement pas aux critères de l'Etat (Bengt
Brons, Droit international: bilan et perspectives, t. I, p. 54).

Les protectorats coloniaux sont décrits par Marcel Sibert comme suit:
«une puissance visait à étendre son action exclusive sur des pays non civi-
lisés … qu’elle ne voulait pas s’annexer immédiatement à titre de colonie»
(Traité de droit international public, t. I, p. 157, par. 111).

On peut ne pas étre d’accord avec cette pratique et surtout pas avec les
expressions utilisées. Je ne le suis pas pour ma part.

226
526 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

93. Il reste que cela était juridiquement vrai pour des territoires entiers
et encore plus pour des cités sous influence de rois ou chefs comme
l’étaient d’autres règles que nous réprouvons aujourd’hui. Cette forme de
protection avait une valeur purement personnelle. Celui que l’on proté-
geait c'était le chef, même si par abus de langage le mot territoire se
retrouvait dans les accords. On le protégeait contre ses rivaux locaux,
contre l'esclavage et autres calamités, et on protégeait surtout le territoire
que l’on avait soigneusement délimité (parfois par portée de canon comme
en Gambie) contre les autres colonisateurs. Quand l’Acte général de la
Conférence de Berlin parle des «possessions» des «puissances signa-
taires», il ne fait aucune différence entre celles de ces puissances qui
avaient acquis ces possessions et celles qui avaient assumé un protectorat.

Les remarques qui précèdent s’appliquent aux rois et chefs du Vieux-
Calabar.

Les questions posées par M. Kooijmans sur ces rois et chefs ont eu
pour résultat des réponses ambiguës, gênées même, qui ont confirmé ces
remarques, lesquelles ont eu un effet décisif sur la situation du point
d'arrivée de la frontière vers la mer.

D. Point d'arrivée de la frontière sur la côte

94. La frontière terrestre aboutit à la mer.

Il est étonnant que, s'agissant du point d'arrivée à la mer de la fron-
tière terrestre, le Nigéria l’ait situé sur le Rio del Rey.

95. Le Cameroun a souligné le retour du Nigéria à des négociations
précédentes pour faire disparaître PAkwayafé (malgré des négociations
plus récentes) de la définition de la frontière et de faire apparaître le Rio
del Rey. Mais le Nigéria ne pouvait pas faire autrement tant qu’il tentait
de dresser le mur des rois et chefs du Vieux-Calabar pour protéger sa
position sur Bakassi. Il a fortifié ce mur par la consolidation historique
qui est sans effet sur le titre juridique du Cameroun.

96. La frontière est bien définie par les accords de 1913 (derniers ins-
truments acceptés par les Parties et passés par leurs prédécesseurs colo-
niaux). Les deux Parties en sont convenues, à l'exception de l’épisode des
rois et chefs du Vieux-Calabar. Suivant le thalweg de la rivière Akwayafé,
la frontière aboutit sur la médiatrice d’une ligne joignant Bakassi Point à
King Point et c’est de cette dernière coordonnée que doit partir la déli-
mitation maritime.

97. C’est la une façon de répondre à la huitième exception préliminaire
du Nigéria, qui a d’ailleurs perdu une partie de sa force à partir du
moment où l’on admet que la frontière a été bien délimitée et que son
point d’arrivée sur la côte est bien celui indiqué par l’accord de 1913.
Cette exception perd aussi de sa force, s'agissant de sa deuxième branche,
du fait que la Guinée équatoriale est intervenue dans l’affaire, même si
elle l’a fait comme cela a été précisé par la Cour «sans être partie», ce qui
est parfaitement son droit.

227
527 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

98. Certes le Nigéria a soutenu que les accords de Yaoundé II et de
Maroua n’indiquent pas le point de départ de la ligne de partage des
domaines maritimes des deux Etats comme étant situé sur l'embouchure
de PAkwayafé.

99. Mais cette argumentation est contredite par les négociations entre
les deux pays qui se référaient à l'accord de 1913 et par la carte marine
britannique n° 3433 qui a servi de support auxdits accords et sur laquelle
les chefs d'Etat du Cameroun et du Nigéria ont indiqué un croquis et ont
signé.

SECTION 3. LA FRONTIÈRE MARITIME

100. S'agissant de la frontière maritime, la Cour fait face à une
demande du Cameroun «visant le tracé d’une ligne précise de délimita-
tion maritime». A l’appui de sa demande, le Cameroun a produit une
ligne équitable.

101. Le problème le plus important pour la détermination de la fron-
tière maritime est relatif à la déclaration de Maroua, dont la validité était
contestée par le Nigéria, d'autant plus que comme le dit la Cour:

«Si la déclaration de Maroua constitue un accord international
liant les deux parties, il s'ensuit nécessairement que la ligne définie
dans la déclaration de Yaoundé II, y compris les coordonnées ayant
fait l’objet d’un accord lors de la réunion de juin 1971 de la commis-
sion mixte de délimitation, les lie également.» (Par. 262 de l'arrêt.)

1. La déclaration de Maroua

A. Position du problème

102. S’agissant de la question de l’existence ou non de négociations et,
comme la Cour l’a déjà constaté en examinant la septième exception pré-
liminaire du Cameroun,

«elle n’a pas été saisie sur la base du paragraphe 1 de l’article 36 du
Statut et, par application de cet article, conformément à la partie XV
de la convention des Nations Unies sur le droit de la mer, relative au
règlement des différends surgissant entre les parties à la convention à
propos de l'interprétation ou de l’application de cette dernière»
(CLS. Recueil 1998, p. 321-322, par. 109).

La Cour a précisé que:

«Elle a été saisie sur la base de déclarations faites en vertu
du paragraphe 2 de l’article 36 du Statut, déclarations qui ne
contiennent aucune condition relative à des négociations préalables
menées dans un délai raisonnable.» (/bid., p. 322, par. 109.)

228
528 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

Pourtant la Cour a néanmoins dit que: «le Cameroun et le Nigéria ont
entamé des négociations en vue de la fixation de l’ensemble de leur fron-
tière maritime» (C.I.J. Recueil 1998, p. 322, par. 110) et que: «[c]’est au
cours de ces négociations que la déclaration de Maroua, relative au tracé
de la frontière maritime jusqu’au point G, avait été arrêtée» (ibid. ).

On peut déduire de ces énonciations qu’en tout état de cause il y a bien
eu entre les Parties des négociations au but géographique indéterminé et
que ces négociations ont abouti, jusqu’au point G, à un accord connu
sous le nom de «déclaration de Maroua».

Cette déclaration a été jugée par le Cameroun comme étant un enga-
gement juridique liant les deux Parties alors que le Nigéria n’est pas de
cet avis.

103. Il faut rappeler que le Nigéria avait soulevé une huitième excep-
tion préliminaire. La Cour avait joint cette exception au fond. Avant de
procéder à la délimitation maritime, la Cour a vidé l’incident créé par
cette huitième exception du Nigéria. Sa position est relatée ci-dessus en ce
qui concerne la première branche de cette exception.

104. Le Nigéria faisait aussi valoir que la question de la délimitation
maritime entre son territoire et celui du Cameroun met nécessairement en
cause les droits et intérêts d’Etats tiers et que la demande correspondante
est pour ce motif irrecevable.

105. La Cour avait décidé dans son arrêt de 1998 que cette huitième
exception «n’a pas, dans les circonstances de l’espèce, un caractère exclu-
sivement préliminaire» (CEJ. Recueil 1998, p. 326, par. 118 2) du dis-
positif de l’arrêt) et avait déclaré qu'il lui appartenait donc de décider
jusqu’ou elle peut prolonger la ligne séparant le domaine maritime rele-
vant des deux Parties, au-delà du point G.

Très nettement, la Cour a déclaré (par. 292 de l'arrêt) et répété:
«qu’elle ne pouvait pas prendre de décision qui puisse affecter les droits
de la Guinée équatoriale, qui n’est pas partie à l'instance» (par. 307 de
l'arrêt). Sur ce point, j'exprime ci-dessous (par. 136) une observation que
j'estime logique et juste.

106. Ainsi la Cour devait donc se prononcer sur l’existence ou non
d’une délimitation allant jusqu’au point G. Je ne crois pas qu'il faille
s’appesantir sur la question de la nécessité qu’il y a à procéder à cette
délimitation sans la disjoindre de la délimitation terrestre, à savoir de la
détermination du point sur la côte d’où doit partir cette délimitation
maritime (voir huitième exception préliminaire du Nigéria). La réponse
est évidente.

107. Le Nigéria tenait à ce que cette délimitation intervienne après la
détermination de son point de départ sur la côte. Il a par la suite situé ce
point vers l’est sur le Rio del Rey. Mais, pendant plus de cinq ans, le
Nigéria avait négocié sur la base d’un autre point situé, plus à l’ouest, sur
la rivière Akwayafeé.

108. En tout état de cause, l'incident est purgé. La Cour a estimé que
le point de départ de la délimitation maritime est l’aboutissement de la

229
529 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

frontière de 1913 à la ligne joignant Bakassi Point et King Point. Cette
conclusion découle de ce que la Cour a décidé quant à la validité de
lPaccord de 1913.

109. A partir du point de départ de la délimitation et jusqu’au point 12,
l'accord intervenu entre les chefs d’Etat et dont le résultat a été appelé
ligne de compromis (accord de Yaoundé IT) devait être tenu pour défini-
tivement accepté par les Parties. La ligne de compromis a été complétée
par une ligne atteignant le point G. La Cour a considéré la ligne partant
de la côte et aboutissant au point G comme une délimitation maritime
légalement établie.

Du point 12 au point G, la délimitation est régie par une décision appe-
lée «déclaration de Maroua». Cette décision, comme cela a été déjà dit,
est considérée par le Cameroun comme étant un accord obligatoire pour
les deux Parties, alors que le Nigéria est d’un avis contraire.

110. La Cour a tranché le point de savoir si la déclaration de Maroua
du 1° juin 1975 a pour le Cameroun et pour le Nigéria la valeur d’une
décision contraignante. Selon elle:

«la déclaration de Maroua constitue un accord international conclu
par écrit entre Etats et traçant une frontière; elle est donc régie par le
droit international et constitue un traité au sens de la convention de
Vienne sur le droit des traités (voir art. 2, par. 1), à laquelle le Nigé-
ria est partie depuis 1969 et le Cameroun depuis 1991, et qui en tout
état de cause reflète le droit international coutumier à cet égard»
(par. 263 de l’arrêt).

111. Cette conclusion, on l’a rappelé plus haut, s’applique ipso jure à
la déclaration de Yaoundé II.

112. Le Nigéria considérait que la déclaration de Maroua est affectée
de deux vices et qu'elle ne le lie pas. Il me semble utile d’y revenir.

113. En premier lieu, le Nigéria soutenait que le président Gowon,
signataire de l’accord, ne pouvait pas engager son pays sans l’assentiment
du «conseil militaire suprême».

114. En second lieu, pour le Nigéria, ce prétendu accord n’a été ni rati-
fié ni publié.

Je voudrais d’abord traiter du problème de la ratification.

B. La question de la ratification de l'accord de Maroua

115. Pour le Nigéria, les exigences juridiques internes relatives à la rati-
fication de la déclaration n’ont pas été remplies.

116. Du point de vue purement formel, on peut discuter, comme l’a
fait le Nigéria, sur le point de savoir si la déclaration de Maroua est ou
non un traité au sens strict du terme. La Cour a tranché ce point.

117. Mais est-il nécessaire qu’une déclaration du type de celle dont
nous parlons soit ou non un traité au sens formel du terme pour produire
un effet sur les circonstances de la présente affaire? A une telle question,

230
530 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

la Cour a toujours répondu par la négative. Ignorer la déclaration de
Maroua serait un précédent grave qui saperait à coup sûr la sécurité juri-
dique qui doit présider aux rapports entre Etats, en particulier lorsque ces
rapports s’établissent au niveau le plus élevé des autorités étatiques.
Selon l’article 7, paragraphe 2, alinéa a), de la convention de Vienne sur
le droit des traités, les chefs d’Etat font partie des autorités étatiques qui
peuvent représenter leurs pays «sans avoir à produire de pleins pou-
VOITS».

118. Voilà pourquoi je souscris sans réserve à la décision de la Cour
selon laquelle «la déclaration de Maroua aussi bien que la déclaration de
Yaoundé II doivent être considérées comme des instruments contrai-
gnants qui imposent une obligation juridique au Nigéria» (par. 268 de
l'arrêt) en raison des circonstances dans lesquelles elle a été adoptée.

119. Beaucoup d’auteurs estiment d’une façon générale, sans même
avoir recours à la catégorie des «accords en forme simplifiée», comme l’a
fait un conseil du Cameroun, que la ratification des traités n’est pas tou-
jours nécessaire. Dans la présente affaire, la Cour, estimant que «lle
droit international coutumier aussi bien que la convention de Vienne sur
le droit des traités laissent les Etats entièrement libres d’adopter la pro-
cédure de leur choix», a constaté qu’en l’espèce les deux chefs d’Etat
s'étaient mis d'accord, et a décidé que la «déclaration entrait en vigueur
immédiatement à la date de sa signature» (par. 264 de l’arrêt). Au pre-
mier chef, les auteurs sont généralement préoccupés avec raison par la
sécurité juridique dans les rapports internationaux. A cet égard, Marcel
Sibert écrit dans son Traité de droit international public que:

«dans l'intérêt de la moralité et de la sincérité au sein des rapports
internationaux, dans l'intérêt aussi de l'efficacité qu’on est en droit
d'attendre de l’activité conventionnelle des Etats, il est à souhaiter
que, poursuivant son œuvre, l’évolution du droit des gens en matière
de ratification quitte enfin les positions extrêmes et s’arréte à la
doctrine du juste milieu que nous avons cru pouvoir préconiser»
(t. II, p. 230, par. 904).

120. Et précisément, ce que préconise Sibert, c’est de donner force à
l’idée de Nicolas Politis (citée par Sibert) selon laquelle: «dans la nou-
velle organisation internationale ... la tendance semble se dessiner de ne
plus tenir pour absolu et inconditionné le droit du refus de ratifier»
(op. cit., p. 230).

C. La question des pouvoirs du signataire nigérian de l'accord de
Maroua

121. Le deuxième vice qui, selon le Nigéria, entachait laccord de
Maroua était que le président Gowon n’avait pas le pouvoir de signer.
Cela revenait à dire que l’accord était nul.

122. En cas de conflit entre le droit international et le droit interne, il
faut accorder la préférence au premier. C’est ce que fait la convention de

231
531 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

Vienne sur le droit des traités (voir sir Robert Jennings, Droit internatio-
nal: bilan et perspectives, p. 65 et 166).

123. Selon l’article 27 de la convention, «une partie ne peut invoquer
les dispositions de son droit interne comme justifiant la non-exécution
d’un traité».

Cette disposition continue comme suit: «cette règle est sans préjudice
de l’article 46».

Aussi, un conseil du Cameroun a-t-il fait valoir la pertinence de
Particle 46 de la convention en l'espèce.

Il a rappelé que:

«1. Le fait que le consentement d’un Etat à être lié par un traité a
été exprimé en violation d’une disposition de son droit interne
concernant la compétence pour conclure des traités ne peut être
invoqué par cet Etat comme viciant son consentement, à moins que
cette violation n’ait été manifeste et ne concerne une règle de son
droit interne d'importance fondamentale.

2. Une violation est manifeste si elle est objectivement évidente
pour tout Etat se comportant en la matière conformément à la pra-
tique habituelle et de bonne foi.»

Le conseil a attiré l’attention sur le fait que la violation qui est suscep-
tible de vicier la compétence du président Gowon à l’époque devait être
«manifeste», comme le prescrit le paragraphe 2 de l’article 46 cité ci-des-
sus.

Le même conseil, après avoir procédé à une longue démonstration, est
arrivé à la conclusion que le président Gowon avait bien le pouvoir
d'engager son pays.

Il a ajouté que, en tout état de cause, la prétendue violation d’une dis-
position du droit interne du Nigéria par le président Gowon (si elle
existe) était loin d’être manifeste, compte tenu de toutes les modifications
constitutionnelles, législatives ou réglementaires intervenues dans le
domaine des pouvoirs du chef de l'Etat du Nigéria, notamment entre
1966 et 1978. Il n’a pas manqué de souligner que la complexité de la légis-
lation en cause était telle qu’il est déraisonnable de penser que le prési-
dent Ahidjo, cosignataire de l’accord, devait savoir que son interlocuteur,
en signant la déclaration de Maroua et le communiqué final qui l’accom-
pagne, violait d’une manière manifeste une disposition du droit interne
nigérian.

124, Comme l’a dit la Cour: «{U]n Etat n’est pas juridiquement tenu
de s'informer des mesures d’ordre législatif ou constitutionnel que
prennent d’autres Etats et qui sont, ou peuvent devenir, importantes pour
les relations internationales de ces derniers.» (Par. 266 de l'arrêt.)

125. Il résulte de tout ce qui précède que, sans même aborder le pro-
blème de la ratification, la Cour pouvait dire que la déclaration de
Maroua est un engagement pris par les deux Parties et, de fait, leur est
opposable à toutes deux. Elle Pa fait et a ajouté que:

232
532 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

«même si, dans la pratique internationale, les dispositions relatives
aux modalités d'entrée en vigueur d’un traité prévoient souvent une
procédure en deux étapes consistant à signer puis à ratifier l’instru-
ment, il est également des cas dans lesquels un traité entre en vigueur
dès sa signature. Le droit international coutumier aussi bien que la
convention de Vienne sur le droit des traités laissent les Etats entiè-
rement libres d’adopter la procédure de leur choix.» (Par. 264 de
l'arrêt.)
126. Pour la Cour, on le sait, ce qui vaut pour la déclaration de
Maroua vaut aussi mutatis mutandis pour la déclaration de Yaoundé II.

2. La délimitation maritime au-delà du point G

A. La jurisprudence de la Cour

127. En ce qui concerne la délimitation maritime au-delà du point G,
chacune des deux Parties s’est largement expliquée et la Guinée équato-
riale aussi comme Etat intervenant. Le Cameroun a même proposé une
ligne séparant les domaines maritimes relevant des deux Parties en cause.

128. Le Nigéria et la Guinée équatoriale ont critiqué cette ligne pour
des raisons différentes.

129. La Cour a appliqué la pratique bien établie qu’elle a dégagée au
fil des ans.

130. En matière de délimitation maritime pour des Etats dont les côtes
sont adjacentes ou se font face, «la règle de droit est aujourd’hui claire».
Cette expression vient du discours qui a été prononcé par le président de
cette Cour le 31 octobre 2001 devant la Sixième Commission de l’Assem-
blée générale des Nations Unies. La règle, dégagée après une longue
maturation, s’applique à la mer territoriale, comme au plateau continen-
tal et à la zone économique exclusive.

131. Les Parties en la présente espèce souhaitaient que les limites de
leurs souverainetés ou de leurs droits souverains soient déterminées par
une ligne unique.

Bien sûr, comme l’a souligné le président de la Cour, «chaque cas n’en
demeure pas moins un cas particulier dans lequel les diverses circons-
tances invoquées par les parties doivent être pesées avec soin» (voir dis-
cours précité du 31 octobre 2001). La règle de droit à laquelle le président
fait allusion est la suivante:

«La Cour doit ... d’abord déterminer à titre provisoire ce qu’est la
ligne d’équidistance. Puis elle doit se demander s'il existe des circons-
tances spéciales ou pertinentes qui conduisent à rectifier cette ligne
en vue de parvenir à des résultats équitables.» {/bid.)

B. Les circonstances spéciales

132. S'agissant des circonstances spéciales, la Cour a examiné s’il
existe de telles circonstances, «qui pourraient rendre nécessaire d’ajuster

233
533 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

[la] ligne d’équidistance» qu’elle a tracée «afin d’aboutir à un résultat
équitable» (par. 293 de l’arrêt). On peut de prime abord penser, dans la
présente espèce, à la concavité du golfe de Guinée et des côtes du Came-
roun. Il en est de même de l’île de Bioko. Comme la Cour l’a déclaré dans
l'affaire du Plateau continental (Jamahiriya arabe libyennel Malte):

«la méthode de l’équidistance n’est pas la méthode unique appli-
cable au présent différend, et elle ne bénéficie même pas d’une
présomption en sa faveur. Selon le droit actuel il doit donc être dé-
montré que la méthode de l’équidistance aboutit, dans le cas consi-
déré, à un résultat équitable.» (C.J. Recueil 1985, p. 47, par. 63.)

La Cour cite «la concavité du golfe de Guinée en général et des côtes
camerounaises en particulier» (par. 296 de l’arrêt). Le Cameroun, selon
elle,

«soutient, tout d’abord, que la concavité du golfe de Guinée en
général et des côtes camerounaises en particulier crée un effet d’en-
clavement du Cameroun qui constitue une circonstance spéciale à
prendre en compte dans le processus de délimitation.

Le Nigéria conteste qu’il revienne à la Cour de compenser le
Cameroun pour les désavantages dont il pourrait souffrir en consé-
quence directe de la situation naturelle dans le secteur. Il insiste sur
le fait que l’objet du droit international n’est pas de remodeler la
géographie. »

S'agissant de la présence de l’île de Bioko (par. 298 de l’arrêt), la Cour
indique :

«Le Cameroun affirme également que la présence de l’île de Bioko
constitue une circonstance pertinente qui doit être prise en compte
par la Cour aux fins de délimitation. L’ile de Bioko réduirait en effet
sensiblement la projection des côtes du Cameroun vers le large.

Le Nigéria estime, ici encore, qu'il n’appartient pas à la Cour de
compenser le Cameroun pour les désavantages dont il pourrait souf-
frir en conséquence directe de la situation naturelle dans le secteur.»

Mais la Cour ne reconnaît pas d’effet à ces deux circonstances.

133. Pour ma part, je le regrette. Je souhaite que, dans une délimita-
tion maritime (le résultat devant être équitable), toute circonstance sus-
ceptible de faire atteindre ce but soit tenu pour pertinente.

134. La Cour souligne «que délimiter avec le souci d’aboutir à un
résultat équitable ... n’équivaut pas à délimiter en équité» (par. 294 de
l'arrêt).

Cette formule est incontestable, bien qu’elle diffère légèrement de celle
que la Cour avait énoncée avec subtilité dans des affaires du Plateau
continental de la mer du Nord (C.LJ. Recueil 1969, p. 22, par. 18).

135. En ce qui me concerne, sous réserve de l'observation ci-dessus, je

234
534 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

pense que la Cour a appliqué sa jurisprudence. À une certaine limite, elle
s’est contentée, comme elle l’a déjà fait dans l'affaire Tunisie/Libye,
d'indiquer une direction plutôt que de tracer une ligne achevée. Les droits
des Etats tiers l’y invitaient.

136. A cet égard, je crois cependant devoir souligner que, en prenant
un décret pour déterminer la limite de ses droits souverains, la Guinée
équatoriale a donné une indication sur ses intéréts juridiques. En le fai-
sant, elle savait très bien que l’espace maritime dans cette partie du golfe
de Guinée appartenait à trois Etats: le Nigéria, le Cameroun et elle-
même, puisqu'elle avait déjà reconnu que, entre les domaines relevant de
ces trois pays, il y avait un point triple (même si la situation de ce point
n’est pas encore déterminée). Ce décret, la Guinée équatoriale pouvait le
modifier par la même voie unilatérale. Elle a préféré recourir à un traité
avec le Nigéria. Le résultat juridique est le même. Ce traité a donc opéré
une modification du décret. Certes il est protégé par l'effet relatif des trai-
tés; mais il a pour conséquence de modifier les prétentions de la Guinée
équatoriale, comme l'aurait fait un acte interne de cet Etat. En consé-
quence, la Guinée équatoriale ne peut pas devant la Cour et à l'égard
d’un autre Etat soutenir que ses prétentions restent celles qui avaient été
indiquées par décret. Cette position est à mon avis illogique.

La conséquence de cette constatation est que, pour le tracé de la ligne,
la Cour ne devait pas avoir pour limite celle déterminée par le décret
équato-guinéen mais plutôt par le traité que la Guinée équatoriale a signé
avec le Nigéria en 2000.

137. S'agissant des circonstances pertinentes, il est manifeste que le
Cameroun a été mal loti par la nature, ce que la Cour n’est pas chargée
de corriger. Cela ne devrait pas empêcher la Cour de poursuivre le but
d’aboutir à un résultat équitable dans la délimitation à laquelle elle doit
procéder. Rechercher un résultat équitable n’est pas décider en équité.
C’est une affaire entendue. Mais la notion de résultat équitable n’est juri-
dique que parce qu’elle est utilisée par le droit international. La consé-
quence de son application n’est pas différente quand il s’agit non «d’une
zone non encore délimitée» (C.1J. Recueil 1969, p. 22, par. 18), mais
d’une délimitation terminée. Cela veut dire que, après la délimitation à
laquelle il a été opéré, la Cour doit se demander: «le résultat auquel je
suis parvenue est-il équitable?» Le reste est pure subtilité.

Or, en réponse à la question ci-dessus, je ne crois pas, compte tenu des
circonstances que pour ma part je considère comme pertinentes mais que
la Cour a préféré ignorer, que la réponse puisse être à coup sûr «oui».

SECTION 4. LA RESPONSABILITÉ

138. La question de la responsabilité a été examinée par la Cour au
double titre de la demande de réparation du Cameroun et de la demande
reconventionnelle du Nigéria.

139. Dans ses conclusions terminant ses plaidoiries, le Cameroun

235
535 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

demandait à la Cour de constater que le Nigéria a violé le principe fon-
damental de l’uti possidetis, de même que ses engagements juridiques
relatifs à la non-utilisation de la force contre le Cameroun et au respect
de l'ordonnance du 15 mars 1996 édictant des mesures conservatoires. Il
a demandé que la Cour dise que la responsabilité du Nigéria est engagée
par ces faits illicites et que réparation lui est due à ce titre.

140. Sur la base de ces reproches, le Cameroun demandait notamment
qu’il soit jugé que le Nigéria doit mettre fin à sa présence tant civile que
militaire sur le territoire camerounais et qu’en particulier il doit évacuer
sans délai et sans condition ses troupes de la zone occupée du lac Tchad
et de la péninsule de Bakassi, et qu’il doit s'abstenir de tels faits à l'avenir.

En outre, le Cameroun plaidait l’absence de circonstances pouvant
exclure l’illicéité des faits qu’il impute au Nigéria.

141. Le Nigéria n’a pas accepté la thèse du Cameroun sur la respon-
sabilité. Dans ses conclusions finales, le Nigéria soutient que les de-
mandes du Cameroun relatives à la responsabilité d’Etat, si elles étaient
recevables, ne sont en tout cas pas fondées et doivent être rejetées.

Le Nigéria ne se contentait pas de réfuter les accusations portées par le
Cameroun contre lui. Il a estimé que le Cameroun endosse la responsa-
bilité des faits énumérés dans son contre-mémoire et sa duplique, et à ce
titre lui doit des réparations.

142. On trouvera, dans les conclusions formelles des Parties, une
expression plus précise de leurs demandes et défenses en matière de res-
ponsabilité et de réparations.

Ici, je me contente de faire quelques remarques.

143. C’est à la Cour qu'il appartient de vérifier le bien-fondé des
demandes en réparation. Usant de ce pouvoir, la Cour a estimé que le
retrait des administrations ou des forces armées ou de police qu'elle a
ordonné est suffisant pour porter remède aux conséquences de l’occupa-
tion nigériane et que, de ce fait, elle «ne recherchera donc pas si et dans
quelle mesure la responsabilité du Nigéria est engagée a l’égard du Came-
roun du fait de cette occupation» (par. 319 de l’arrêt). Ce faisant, la Cour
ne dit pas que le Nigéria n’est pas responsable. Elle a d’ailleurs indiqué
(par. 64 de l'arrêt déjà cité): «les éventuelles effectivités nigérianes
doivent bien être considérées, du point de vue de leurs conséquences
juridiques, comme des actes contra legem».

144, Par ailleurs, selon une règle de procédure bien établie, il appar-
tient bien sûr à chaque partie de rapporter la preuve des faits qu’elle
allégue. Il fallait donc s'assurer que cette règle a été bien appliquée. C’est
ce que la Cour a fait en ce qui concerne les incidents dont les Parties se
rejettent la responsabilité. C’est son droit. Le Nigéria a soutenu que, en
tout état de cause, il est couvert par la légitime défense ou par d’autres
circonstances excluant toute illicéité éventuelle (par. 321 de l'arrêt).

145. Pour le Cameroun, son territoire est occupé après avoir été envahi
et cette occupation s’est faite par la force sans son consentement, ce qui
constitue une violation des obligations internationales du Nigéria.

236
536 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)

146. Pour le Nigéria, c’est de bonne foi qu’il se trouve sur des endroits
qu’il considère comme faisant partie de son territoire et que c’est au
contraire le Cameroun qui a procédé à des incursions, créé des incidents
et s’est ainsi rendu responsable d’un certain nombre de faits qui lui sont
préjudiciables et dont il demande la réparation.

147. Il convient de rappeler qu’il résulte de opinion d’Eduardo Jimé-
nez de Aréchaga et d’Attila Tanzi (Droit international: bilan et perspec-
tives, t. I, p. 369) que, dès lors qu'il y a manquement à une obligation
internationale et dommage subi par un Etat comme conséquence de ce
manquement, l'Etat ayant subi ledit dommage est en droit de demander
réparation a l'Etat responsable.

148. La Cour a préféré écarter toute demande de réparation, estimant
que: «dans la présente affaire ... le Nigéria est tenu de retirer dans les
plus brefs délais et sans condition son administration et ses forces armées
et de police du secteur du lac Tchad relevant de la souveraineté du Came-
roun ainsi que de la presqu'ile de Bakassi» (par. 314 de l’arrêt). Elle
ajoute:

« Dans les circonstances de l’espèce, la Cour estime de plus que, du
fait même du présent arrêt et de l'évacuation du territoire camerou-
nais occupé par le Nigéria, le préjudice subi par le Cameroun en rai-
son de l’occupation de son territoire aura en tout état de cause été
suffisamment pris en compte. La Cour ne recherchera donc pas si et
dans quelle mesure la responsabilité du Nigéria est engagée à l'égard
du Cameroun du fait de cette occupation.» (Par. 319 de Parrét.)

149. S’agissant des autres faits invoqués par les Parties, elle conclut:

«La Cour constate que, la encore, aucune des Parties n’apporte de
preuves suffisantes des faits qu’elle avance ou de leur imputabilité a
l’autre Partie. Elle ne saurait par suite accueillir ni les conclusions du
Cameroun ni les demandes reconventionnelles du Nigéria fondées
sur les incidents invoqués.» (Par. 324 de l’arrêt.)

Certes cette solution est juridiquement correcte pour les raisons que j’ai
évoquées plus haut. Mais, quand on examine les faits de la cause, on est
bien obligé de se rendre compte que le Nigéria a bien commis des actes
illicites. C’est pourquoi j’éprouve un certain regret que les demandes en
réparation du Cameroun n'aient pas été satisfaites en raison précisément
de attribution à sa seule souveraineté de certains territoires du lac Tchad
et de Bakassi que le Nigéria occupe en dépit des protestations du légitime
souverain et en pleine connaissance de cause du droit régissant ses fron-
tières avec le Cameroun, puisqu'il a contesté les titres qui fondent ce droit
au profit d’effectivités aux allures de fait accompli.

150. Il reste que, à mon humble avis, la Cour a rendu un arrêt solide-
ment motivé qui apaisera, j'en suis sûr, les inquiétudes africaines qu'avait
soulevées le différend entre le Cameroun et le Nigéria, connu même de

237
537 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. MBAYE)
l’homme de la rue sous le nom de l’affaire de Bakassi. L’arrêt contribuera

à instaurer la paix entre deux pays frères d'Afrique et dans la région.

(Signé) Kéba MBAYE.

238
